Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is in response to applicant’s amendment filed on 02/26/2021.
2.	Claims 1-18 are pending.
Response to Arguments
3.	Applicant’s arguments, see Remarks pages 10-12, filed 02/26/2021, with respect to the 35 USC 112 and 102 rejection of claims 1-18 have been fully considered and are persuasive.  Therefore the 35 USC 112 and 102 rejections of claims 1-18 have been withdrawn. 
Allowable Subject Matter
4.	Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance: 
Haifeng et al. (USPUB# 2015/0350354 A1) teaches when a user of a social network accepts an invitation message to connect with another user of the social network, a system may use a history of user activity to determine where the user is subsequently directed within the social-network website. In particular, based on the history of user activity associated with an in-network page with recommendations for possible connections for the user within the network of users, the system may determine whether or not there have been too many impressions of the in-network page. If not, the system may present the in-network page with a recommendation for a 
Prabhakaran et al. (USPUB# 2015/0007065 A1) teaches a computer implemented method and an apparatus for determining user browsing behavior. The method comprises associating one or more web pages corresponding to a web domain with tags to configure one or more tagged web pages. The method further comprises facilitating downloading of a control file on a user device upon detecting a first web page access event corresponding to a tagged web page from among the one or more tagged web pages. The control file is configured to facilitate recording of user activity related to a web domain on one or more tabs of a web browser associated with the user device. Furthermore, the method comprises receiving recorded user activity corresponding to at least one web browsing session and determining a user browsing behavior based on the recorded user activity.
Wohlstadter et al. (USPUB# 2014/0279793 A1) teaches Systems and methods for predicting and monetizing information pathways. An indication is received that a user has visited a webpage and, based on information associated with the visit, a predictive model is used to predict a plurality of webpages that are likely to be visited by the user. The user is then provided with a subset of the predicted webpages as a traversable pathway of webpages. Information relating to the user's traversal of the pathway can be collected and used to facilitate the provision of an advertisement to the user.

Dependent claims 2-6, 8-12 and 14-18 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Relevant Prior Art Not Relied Upon
The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
The creation of course content for college and university courses, seminars, lectures, and other pedagogical activities has in the past relied heavily on a textbook. Using a textbook for course content creation creates a static, rigid course framework that fails to consider timely, relevant real world information that is dynamic and changing. This results in courses that are stagnant and hot well rounded. The present invention, and the various embodiments thereof, describes a computer based system and method for the creation and access of dynamic course content and associated media products. The present invention utilizes dynamic current content sources such as news, web sources, blogs, podcasts, user generated content, and other sources to create media products such as slides, videos, audio and the like. The media products of the present invention are keyed to the static framework of a textbook or textbooks, and are searchable, by textbook structure media structure, key terms, date range, and the like (Lawler ‘077)
 Improved browsing experience in social bookmarking by leveraging aspects of self tagging and prediction. Quality recommendations are provided for sites of interest to the user and information about what types of people like the current website. Self-tagging is used as an effective means to perform personalized searches. Machine learning and reasoning is employed to predict self-tags based on a website visited and/or website behavior, and self-tags associated with a website and/or webpage based on content of that website and/or webpage. The architecture can be embodied as a browser utility to leverage and extend social-bookmarking information. The utility facilitates the display of information related to a summary view of the users who liked/disliked the current page or website, a tag cloud associated with webpages, and a recommendation button that causes self-tag recommendations to be displayed and that recommends links based on the combination of user tags and content (Anderson ‘986)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        03/13/2021